Citation Nr: 1114620	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION


The Veteran served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. The rating decision denied the Veteran's claim to reopen for entitlement to service connection for posttraumatic stress disorder (PTSD).

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a September 2005 rating decision, the RO denied service connection for PTSD. 

2. The Veteran filed a timely notice of disagreement with the September 2005 rating decision in October 2005.

3. The Veteran submitted a written request to withdraw his appeal in March 2006.

4. The Veteran requested reopening of his claim for service connection for PTSD in August 2007. 

3. Presuming its credibility, the evidence received since the September 2005 rating decision denying service connection for PTSD relates to a current diagnosis, which is an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of doing so.


CONCLUSION OF LAW

New and material evidence has been received to warrant reopening of the claim for service connection for an acquired psychiatric disability. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to reopen the claim. Therefore, no further notice or development is needed with respect to this appeal.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim in a September 2005 rating decision because the Veteran's reported stressors were not verifiable incidents and the Veteran did not carry a diagnosis of PTSD. 

Pursuant to Clemons, a decision issued by the Court of Appeals for Veterans Claims in 2009, the Board has recharacterized the issue on appeal to include current diagnoses other than PTSD. See Clemons, 23 Vet. App. at 1. Since the September 2005 rating decision, VA treatment records indicate diagnoses of major depression and obsessive compulsive disorder and a positive screen for PTSD. This evidence is new because it is existing evidence not previously submitted to agency decisionmakers. See 38 C.F.R. § 3.156. This evidence is material because it is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, mainly a current diagnosis. See id. The evidence is neither cumulative nor redundant of evidence of record in September 2005.

The Board notes that the Veteran's service records indicate several disciplinary problems in service and that further development of medical evidence may establish that a currently diagnosed psychiatric disability first manifested as a disciplinary issue in military service. See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Accordingly, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.


ORDER

The claim is reopened. To this extent only, the claim is granted.


REMAND

Further development of medical evidence is required to determine whether a currently diagnosed psychiatric disability is related to disciplinary problems displayed in military service. See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is necessary when the record contains evidence of a current disability, an in-service event, and a possibility of association). 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for an acquired psychiatric disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment created or updated after April 2005.

2. After waiting an appropriate time period for the Veteran to respond, schedule the Veteran for a VA examination by a clinician with appropriate expertise in psychiatry. The purpose of the examination is to determine the Veteran's current diagnoses and whether any manifested during active service or are etiologically related to any incident of service, including the Veteran's claimed stressors of fear of Russian ships shadowing his ship and fear that weapons carried aboard his ship might detonate.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence associated with the claims folder. In particular, the Board calls the clinician's attention to (i) an October 2005 VA medical center treatment record indicating diagnoses of obsessive compulsive and depressive disorders, (ii) a June 2007 positive screen for PTSD in a VA treatment record, and (iii) March and May 2008 lay statements submitted by the Veteran.

c. The clinician must review the Veteran's service records. In particular, the Board calls the clinician's attention to (i) an enlisted performance record indicating that non-judicial punishment occurred on two separate occasions, (ii) a September 1969 record indicating that the Veteran was placed in confinement for safekeeping, (iii) a July 1968 record indicating fighting another shipmate, and (iv) a May 1967 entrance examination on which the Veteran reported a disciplinary incident in school.

d. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history reported by the Veteran. 

e. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

f. The clinician must provide a diagnosis for each psychiatric condition found from considering the claims file and from examining the Veteran. 

g. For each psychiatric disability diagnosed, the clinician must specifically opine whether that disability began during service, was chronically worsened during service, or is related to any incident of service. 

h. The clinician must opine as to whether there is any medical evidence to suggest that the Veteran first experienced a psychosis in service or within one year after discharge from active service. See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

In reaching this determination, the clinician must state whether any psychiatric symptoms shown during or within one year of service, or shortly thereafter, may be identified as a manifestation or "prodromal" aspect of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c) (2010).

i. In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


